Citation Nr: 1430491	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a nonverbal learning disability.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1984 to July 1984 (Army) and from August 1985 to December 1985 (Navy).  He has a period of active duty from January 1986 to March 1986 (Navy) and from March 1986 to May 1986 (Air Force).  He has been awarded service connection based upon his first period of service.  Thus, as the appellant is a veteran for his first period of service, his veteran status extends to his subsequent periods of active service.  See infra.  The Veteran was discharged from his periods of active service for unsatisfactory performance or conduct.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2010 and January 2014, the Board remanded this matter for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  There are duplicative documents contained in Virtual VA.  


FINDINGS OF FACT

1. The Veteran's nonverbal learning disability is a disease that clearly and unmistakably preexisted each period of service.

2. Clear and unmistakable evidence reflects that the Veteran's preexisting nonverbal learning disability was not permanently aggravated by his service.


CONCLUSION OF LAW

A nonverbal learning disability clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The presumption of soundness is rebutted.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice letter must notify the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He must be told to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a VCAA-compliant letter to the Veteran in May 2006 prior to the initial adjudication of his claim in December 2006.  Thus, the duty to notify has been fulfilled by VA.  

As for the duty to assist, VA obtained all available service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in September 2010, namely to obtain medical records and Social Security Administration (SSA) records, verify the Veteran's service periods, and afford the Veteran a VA examination and obtain a medical opinion.  The Board finds that there has been substantial compliance with the September 2010 remand objectives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2011, VA issued a memorandum of unavailability for the SSA records, documenting VA's efforts to obtain such records and inform the Veteran of its efforts, allowing him an opportunity to submit such records himself.  As of January 2011, the Veteran has not responded.  He was afforded a VA examination in December 2011.  The issue was remanded again in January 2014 for an addendum medical opinion.  An addendum opinion was issued in March 2014 which fully addressed the questions contained in the remand; thus, there has been substantial compliance with the January 2014 remand directives.  Id.  The January 2014 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, considered the Veteran's history, and provided an adequate etiological opinion based upon the facts of the Veteran's case and her relevant medical knowledge.  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Pertinent Laws and Regulations

The Veteran contends that he developed a nonverbal learning disability during his period of service from June 1984 to July 1984 (hereinafter "first period of service").  Alternatively, he contends that this disability preexisted service and was aggravated therein.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Veterans who serve on regular active duty are entitled to several additional presumptions to assist them in substantiating their service connection claims, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves within a specified time after separation from service (listed above).  See, e.g., 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, the presumptions are potentially not applicable in cases involving claims for service connection based on periods of ACDUTRA.

The presumption of sound condition does not apply to an appellant whose claim is based on a period of ACDUTRA who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  However, if veteran status has been established based on a prior period of active duty service, the presumption of soundness does apply to subsequent periods of ACDUTRA.  See id. at 45.  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1137.  In this case, no learning disorders or psychiatric disabilities were noted upon entrance examination for his first period of service; his psychiatric health was normal on the November 1983 examination.  Consequently, the Veteran is presumed to have been sound at the time of entry into service.

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).

Here, clearly and unmistakably, the evidence demonstrates a pre-existing disability.  By way of history, in a July 1984 psychiatric report, upon examination, the impression of the examiner was "[n]o significant psychiatric disorder, "[d]eficiency in attitude and motivation", and "[g]eneralized anxiety disorder."  It was noted that the Veteran complained of the environment worsening his already poor coordination.  It was also noted that the Veteran was not found "intellectually deficient" but does have a life-long deficiency in motor coordination which is exacerbated by anxiety-producing situations.  Given the Veteran's history and current motivation, the service psychologist indicated that it was doubtful that the Veteran would adjust to the pressures of the military environment.  Thus, the Army, in July 1984, proposed separation from service because the Veteran's "aptitude [was] completely unacceptable[.]  [He] seem[ed] as though [he was] on a different planet and time and remedial training has done little to correct this."  

Service records also reveal that the Veteran was recommended for discharge from the Air Force in May 1986 with entry level separation due to unsatisfactory entry level performance or conduct that demonstrated a lack of aptitude for service, failure to adapt to the environment, failure to make satisfactory progress in a required training program, reluctance to make effort necessary to meet Air Force standards of conduct and duty performance, and a lack of self-discipline.  There were reports of specific problematic behaviors.

The Board notes that prior to every period of active service, the Veteran was not shown to have a nonverbal learning disability, his psychiatric health was normal, and he was cleared for entry each time.

Post-service in September 2001, the Veteran was diagnosed with a nonverbal learning disability.  Psychiatric and cognitive evaluations from July 2005 to December 2006 by private physicians confirmed this diagnosis after extensive neuropsychological and cognitive testing.  The physicians indicated that the Veteran's learning disability has been ongoing in nature since his childhood.  

In addition, Veteran does not dispute that the first prong of the presumption of soundness was rebutted-that the evidence clearly and unmistakably established that the Veteran's nonverbal learning disorder preexisted service.  Here there is clear and unmistakable evidence consisting of evaluations establishing that he had a learning disability beginning in childhood.  Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's nonverbal learning disability did not increase in severity during service or that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); see Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

When an injury or disease has been shown to have existed before acceptance and enrollment to military service, it will be considered to have been aggravated in service, unless the Secretary establishes, by clear and unmistakable evidence, either that there was no increase in disability during service or that any increase in disability was due to the "natural progress" of the preexisting disease or injury.  See 38 U.S.C. § 1111; Wagner, 370 F. 3d at 1096; see also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed.Cir.2006) ("To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was 'due to the natural progression' of the condition.").  To be clear, the aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence that there was no aggravation.  Horn, 25 Vet. App. at 235 (stating that "VA may not rest on the notion that the record contains insufficient evidence of aggravation," and the Secretary's failure "to produce clear and unmistakable evidence of lack of aggravation " entitles a claimant to a finding of in-service aggravation of the preexisting condition).

For the following reasons, the Board finds that the high burden of clear and unmistakable evidence has been met with regard to lack of aggravation of the nonverbal learning disability.  

In this regard, the Veteran has submitted evidence and argument for in-service aggravation.  In his December 2006 notice of disagreement, the Veteran averred that his poor performance in service was due to his learning disability and the military environment aggravated his symptoms.  Specifically, he claimed that he was discharged from service because his nonverbal learning disability affected his ability to organize.  He explained that while poor performance and poor thinking skills were listed as problems with his military service, there was research on nonverbal disabilities to explain why they were only appearances that masked his learning deficits.  His disorganization, poor performance, and poor thinking skills were not because of his lack of motivation, rather he claimed that they were related to his learning disability.  

The Veteran also submitted an online article in December 2006 entitled "Nonverbal Learning Disorders" which he submitted in support of his statements that the type of punishment and treatment he was subject to in service can have negative implications for a person with a nonverbal learning disability.  

The Veteran also submitted a June 2006 report from a private physician that noted that the Veteran had depression and a learning disability and indicated the Veteran had applied for benefits given "the apparent worsening of his learning disability in the setting of boot camp."  

Post-service private medical records reveal that the Veteran was diagnosed with a nonverbal learning disability since 2001.  Private neuropsychiatric reports from 2001 and to 2006 indicate that the Veteran's nonverbal learning disorder existed since childhood and was characterized by a significant verbal/visual performance discrepancy, impaired motor speed, planning difficulties, and executive control impairment.  However, there was no medical impression that the Veteran's nonverbal learning disability was aggravated or permanently worsened by service.  

Upon VA examination in December 2011, the Veteran underwent a detailed neuropsychiatric evaluation and findings were reported.  The examiner stated that a DSM-IV diagnosis of learning disorder NOS best captured the Veteran's current condition.  She rendered a negative opinion on aggravation without sufficient rationale, thus she was asked for an addendum opinion in March 2014.  The examiner clarified her opinion as follows.  

First, the examiner opined that the Veteran's nonverbal learning disability was a disease versus a defect.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  Thus, after the examiner provided a definition of what constituted a disease, she concluded that the Veteran's disability was a disease by meaning of relevant law.

Next, the examiner opined that the Veteran' learning disorder was not at least as likely as not aggravated by his first period of active service because there was no permanent worsening of the learning disorder.  She stated that based on the Veteran's self-report, there was a temporary increase in expression of symptoms of his learning disorder NOS during his period of active service because the requirements of his service brought the symptoms of his learning disorder to the forefront.  For example, the examiner cited, that the demands of basic training placed a strain on motor coordination, thus the Veteran reportedly experienced a temporary increase in the expression of symptoms of poor motor control (of the symptoms of the learning disorder NOS) because of these demands.  She concluded that the demands of basic training, however, did not permanently worsen his learning disorder.  

Finally, the examiner opined in December 2011 that the Veteran had preexisting dysthymic disorder with generalized anxiety that was at least as likely as not aggravated by the negative experience in service, thus, service connection was subsequently granted for these conditions.  In March 2014, the examiner considered whether the Veteran' learning disorder was at least as likely as not aggravated in service by his service-connected dysthymic disorder with generalized anxiety.  However, the opinion was negative because there was no evidence (to include the Veteran's self-report) of permanent worsening of the learning disorder.  Alternatively, the examiner remarked that there was, instead, worsening of his dysthymia and generalized anxiety during his time in service likely related to his experience of increased symptoms of his learning disability.  She made clear that the relationship was not the reverse case - the dysthymia and generalized anxiety disorder did not permanently worsen his learning disorder.  

Lay witnesses are competent to testify as to their observations, and the Veteran is competent to state that he observed a worsening in his learning disability from the time of his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the Board finds that the Veteran's statements as to his perceived worsening of his learning disability by service to be competent and credible.  However, in weighing the evidence against the specific and reasoned opinion of the VA neuropsychologist, the Board finds her opinion is of greater probative weight and credibility than the lay assertions of the Veteran and the Veteran's physician who commented on the "apparent worsening . . . in the setting of boot camp."  The December 2011 and March 2014 VA examiner (same) considered the Veteran's entire service and medical history, lay statements, and post-service treatment of his nonverbal learning disability.  She formulated clear responses as to why she believed the Veteran's symptoms of worsening in service were temporary in nature and not permanent (based on the service records and his statements) as she considered the facts of the Veteran's case, applying known medical principles, and relying on her expertise as a neuropsychologist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

While the Board notes that the March 2014 examiner specifically referenced the first period of active service with respect to the aggravation opinion rendered, to the extent that the Veteran is claiming that any of his relatively short periods of active service permanently worsened his learning disability, the Board finds that the probative opinion and rationale of the March 2014 examiner can be applicable to all periods of active service.  The Veteran's statements alleging his in-service symptomatology of worsening of his learning disability have maintained as consistently applicable to all periods.  To the examiner at his December 2011 examination, he reported that Army basic training was most difficult for him, but he was most angry about his experience in the Air Force; he reported that he had similar difficulties across these settings.  He reported that he had difficulty with anything that required hand-eye coordination.  He reported forgetfulness and difficulty with completing basic tasks such as tying his boots.  He stated that basic training was the most difficult aspect.  Thus, the examiner, in rendering her opinion, covered the breadth of the Veteran's contentions as they applied to all of his periods of service. 

Here there is clear and unmistakable evidence that the nonverbal learning disability both preexisted and was not aggravated by service.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for a nonverbal learning disability is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


